
	
		III
		112th CONGRESS
		1st Session
		S. RES. 140
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Rubio (for himself,
			 Mr. Menendez, Mr. Inhofe, Mr. Nelson of
			 Florida, Mr. McCain, and
			 Mr. Lieberman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  Bay of Pigs operation and commending the members of Brigada de Asalto 2506
		  (Assault Brigade 2506).
	
	
		Whereas April 17, 2011, marks the 50th anniversary of the
			 Bay of Pigs operation, an event held in the hearts of all who long for the
			 return of freedom to Cuba;
		Whereas the Communist government imposed in Cuba since
			 January 1959 has systematically denied the most basic human freedoms to the
			 Cuban people;
		Whereas, on April 17, 1961, men and women from the United
			 States and from Cuba selflessly volunteered to help the Cuban people free
			 themselves from Communist tyranny;
		Whereas during the next few days and in the course of a
			 battle against a military force superior in manpower and firepower, nearly 100
			 men lost their lives, including 4 pilots from the United States;
		Whereas, in September 1961, the Cuban government executed
			 5 soldiers that had been captured alive;
		Whereas the greater part of the remaining assaulting
			 forces were captured, imprisoned in deplorable conditions for close to 18
			 months, sentenced without due process to 30 years of imprisonment, and finally
			 returned to the United States by the Cuban government;
		Whereas the Cuban soldiers who returned from the operation
			 have made valuable contributions to the United States, while never forgetting
			 their beloved native country;
		Whereas, on December 29, 1962, President John Fitzgerald
			 Kennedy was presented with the Brigade 2506 banner that had reached Cuban
			 shores during the invasion and the president pledged, I can assure you
			 that this flag will be returned to this brigade in a free
			 Havana;
		Whereas, on April 24, 1986, a joint resolution was passed
			 (Public Law 99–279) Commemorating the twenty-fifth anniversary of the
			 Bay of Pigs invasion to liberate Cuba from Communist tyranny;
			 and
		Whereas the Cuban people continue to struggle and demand
			 respect for their civil liberties: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 pays tribute to the brave service of all members of Brigada de Asalto 2506
			 (Assault Brigade 2506), both living and deceased; and
			(2)calls on the
			 United States to continue policies that promote respect for the fundamental
			 principles of freedom, democracy, and human rights in Cuba, in a manner
			 consistent with the aspirations of the people of Cuba.
			
